Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 has been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1, 10 and 11:
“
causing a first transmission radio processing unit in the first transmission system to transmit a first transmitting-end clock transmission signal,
causing a second transmission radio processing unit in the second transmission system to transmit a second transmitting-end clock transmission signal,
causing the first transmission radio processing unit to transmit a third transmitting-end clock transmission signal,
acquiring, from the MIMO reception device, information about a first phase value,
being a phase value of the second transmitting-end clock transmission signal received in the second reception system operating based on the receiving-end clock signal synchronous with the transmitting-end clock signal by the first transmitting-end clock transmission signal, extracted by a second clock recovery processing unit in the second reception system, and a second phase value, being a phase value of the third transmitting-end clock transmission signal received in the second reception system operating based on the synchronous receiving-end clock signal, extracted by the second clock recovery processing unit in the second reception system, and

”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,782,751 B1 teaches system and method for computing a relative path delay between multiple transmitting source to select a source that is closest to a receiving device.
US 2018/0062825 A1 teaches a bi-directional transceiver with time synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632